   Case: 1:20-cv-00076-JAR Doc. #: 6 Filed: 06/10/20 Page: 1 of 2 PageID #: 76




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

KENDRICK WARREN,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 1:20-cv-76-JAR
                                                 )
JASON FINCH, et al.,                             )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. On May 1, 2020, mail that this

Court sent to self-represented plaintiff Kendrick Warren was returned without a forwarding

address, and plaintiff has not notified the Court of any change in his address. According to the

Local Rules of this Court, a self-represented party is required to promptly notify the Clerk of any

change in his address or telephone number. E.D.Mo. L.R. 2.06(B). “If any mail to a self-

represented plaintiff or petitioner is returned to the Court without a forwarding address and the

self-represented plaintiff or petitioner does not notify the Court of the change of address within

thirty (30) days, the Court may, without further notice, dismiss the action without prejudice.” Id.

        In this case, more than thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B). This dismissal will not count as a “strike” for

purposes of 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.
   Case: 1:20-cv-00076-JAR Doc. #: 6 Filed: 06/10/20 Page: 2 of 2 PageID #: 77




Dated this 10th day of June, 2020.



                                        ________________________________
                                        JOHN A. ROSS
                                        UNITED STATES DISTRICT JUDGE




                                       2
